Citation Nr: 1429934	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for herpes.

2.  Entitlement to service connection for depression, claimed as secondary to herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from February 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran seeks service connection for herpes and depression, with the latter claimed as secondary to the former.  He asserts that he received herpes from a sexual relationship that he had in service.  Records from October 2009 document that he has herpes.  Further, service treatment records show that in February 1977, the Veteran sought treatment for burning urination, stating that he had engaged in coital relations three weeks prior.  Accordingly, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Inasmuch as there may be outstanding treatment records for herpes, any such records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment providers for his herpes, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records.

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  After the above has been completed, schedule the Veteran for VA examinations to determine the nature and etiology of his herpes and, if warranted, depression.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

State whether it is at least as likely as not (50 percent probability or more) that the Veteran's herpes was incurred during his service.

Then, if the examiner finds that the Veteran's herpes was incurred in service, the examiner should respond to the following

A. Is it is it at least as likely as not that any current mental health disability was caused by a service-connected herpes disability?  

B.  If not, is it at least as likely as not that any current mental health condition was aggravated (meaning permanently worsened beyond its normal progression) by a service-connected herpes disability?  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the mental health disability by the service-connected disability.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements and the service treatment records.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




